DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason P. Mueller on 8/10/2021.
The application has been amended as follows: 
Cancel claim 11.
Allowable Subject Matter
Claims 1-8, 10, 12-15 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, none of the prior art fairly teaches or suggest a blended cement comprising: a binder composition including Portland cement, a supplemental cementitious material, and optionally metakaolin; and an alkali sulfate activator compound, the blended cement comprising, as a percentage of the binder composition: from about 40 wt.% to about 60 wt.% of the Portland cement; from about 40 wt.% to less than about 60 wt.% of the supplemental cementitious material; up to about 10 wt.% of the metakaolin; and up to about 7.5 wt.% of the alkali sulfate wherein 
With respect to independent claim 8, none of the prior art fairly teaches or suggest a blended cement comprising: a binder composition including Portland cement, a supplemental cementitious material, and optionally metakaolin; and an alkali sulfate activator compound, wherein the blended cement comprises, as a percentage of the binder composition: from about 40 wt.% to about 60 wt.% of the Portland cement; from about 40 wt.% to less than about 60 wt.% of the supplemental cementitious material wherein the supplemental cementitious material is not a by-product of an existing industrial process; up to about 10 wt.% of the metakaolin; and up to about 7.5 wt.% of the alkali sulfate. The prior art teaches similar compositions (see Haha et al. EP 3109215). However there is no suggestion or motivation available to modify the prior art to arrive at the instantly claimed composition. As such independent claim 8 is seen as novel and non-obvious over the prior art, and is deemed allowable.
With respect to independent claim 25, none of the prior art fairly teaches or suggest a blended cement comprising: a binder composition including Portland cement, a supplemental cementitious material; and an alkali sulfate activator compound, wherein the blended cement comprises, as a percentage of the binder composition: from about 40 wt.% to about 60 wt.% of the Portland cement; from about 40 wt.% to less than about 60 wt.% of the supplemental cementitious material; up to about 10 wt.% of the metakaolin; and up to about 7.5 wt.% of the alkali sulfate, wherein the supplemental cementitious material is formed by melting crystalline minerals such that the supplemental cementitious material includes microspheroidal glassy particles having a mean roundness (R) > 0.7 and a Sauter mean diameter D[3,2] of about 1 to about 20
micrometers. The prior art teaches similar compositions (see Haha et al. EP 3109215). However there is no suggestion or motivation available to modify the prior art to arrive at the instantly claimed composition. As such independent claim 25 is seen as novel and non-obvious over the prior art, and is deemed allowable.
	With respect to the dependent claims they are found to be allowable at least for the same reasons given above, and in further consideration of their additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734